Case 1:19-cv-04234-ER Document 51 Filed 04/19/21 Page 1 of 2




                                                               4/19/2021
         Case 1:19-cv-04234-ER Document 51 Filed 04/19/21 Page 2 of 2




Dated: October 30, 2020

 QUINN EMANUEL URQUHART &                    FOLEY HOAG LLP
 SULLIVAN, LLP
                                                By: //s// Jeffrey I. D. Lewis
                                                        Jeffrey I.D. Lewis
 By: _//s// Luke Nikas__________                       jidlewis@foleyhoag.com
         Luke Nikas
                                             1301 Avenue of the Americas, 25th Floor
                                             New York, NY 10019
 By: _//s// Kathryn Bonacorsi____            (646) 927-5500
         Kathryn Bonacorsi

 51 Madison Avenue, 22nd Floor
 New York, NY 10010
 Telephone: (212) 849-7000
                                             Attorneys for Defendant Allen Michaan




The substitution of attorney is hereby approved, and it is so ORDERED.

        April 19, 2021
Dated: November __, 2020                     _____________________________________
                                                 _______________
                                                               _______________
                                                   United States DDistrict
                                                                    istrict Judge




                                          -2-
